DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 March 2022 has been entered.
 Newly amended claims 64-66 and 70-88 are pending and examined on the merits.  The rejections of 8 November 2021 are overcome for the following reasons: claims 76 and 77 recite enabled diseases; variable m is clear in claim 65; the 35 U.S.C. 102 and 103 rejections are overcome because the prior art does not teach the amended limitations of variables R2 and R3; lastly the double patenting rejection is overcome due to newly amended R2.   
Information Disclosure Statement
The information disclosure statements filed 8 March 2022 and 10 May 2022 are acknowledged and considered.
Allowable Subject Matter
Claims 64-66 and 70-88 are allowed.
The following is an examiner’s statement of reasons for allowance: GERECKE (Heterocycles, 1994, 39(2), 693-721describes compounds 33a, 33c and 33e (page 964, scheme 1; page 697, scheme 4; page 714, compound 33e).  In these compounds the following instant definitions apply: R1 is H or Cl; m is zero (when R1 is H) or one (when R1 is Cl); R2 is H; R3 is 1,2,4-oxoadiazole substituted with cyclopropyl; and R4 and R5 are each H.  These compounds neither anticipate nor render obvious a compound of the examined application because R3 cannot be a substituted oxadiazole ring.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699